 Case 2:11-cv-03582-GW-SS Document 139 Filed 09/09/19 Page 1 of 1 Page ID #:3803


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 11-3582-GW-SSx                                             Date      September 9, 2019
 Title             United States of America v. One White Crystal Covered Bad Tour Glove and Other
                   Michael Jackson Memorabilia




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Anne Kielwasser
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
           Woo S. Lee, US DOJ, by telephone                                    None Present
 PROCEEDINGS:                STATUS CONFERENCE


Court hears oral argument in the Sweetwater Malibu CA, LLC v. Mauricio Umansky, et al., action. Court
will reset the status conference once the Sweetwater matter is placed back on calendar.




                                                                                                   :    01
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
